Citation Nr: 0838578	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.

In October 2008, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

The veteran contends that his current symptoms of bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
sustained while stationed aboard a cargo ship during the 
Korean War.  Specifically, he contends he was exposed to loud 
noise when loading and unloading cargo to surrounding fleets 
while standing in close proximity to the ship's constantly 
running engine.  In addition to his regular duties, the 
veteran contends he was exposed to acoustic trauma when he 
reported to general quarters to prepare the ship's battle 
stations.  He contends he was a loader for both a 20 
millimeter and a 40 millimeter anti-aircraft gun, a gunner 
for a 20 millimeter anti-aircraft gun, and a sight setter for 
a 40 millimeter anti-aircraft gun.  He also fired a 45 
caliber handgun as part of his junior officer duties on deck.  
He contends he was afforded no ear protection for any of 
these duties.  The veteran claims that he noticed hearing 
loss and tinnitus at the time he separated from service, and 
that the symptoms have become progressively worse over the 
years. 

The veteran is competent to report the incurrence of symptoms 
of hearing loss during service, as that injury is capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board finds the veteran's testimony in this 
regard to be credible.  

The veteran's service records are negative for complaints of 
hearing loss or tinnitus.  Upon separation from service, the 
veteran's hearing was determined to be normal, or 15/15, by 
whisper voice testing.  The veteran contends that even though 
he has noticed the symptoms of hearing loss and tinnitus 
since separating from service, he has never been treated for 
either condition and therefore he cannot provide any medical 
records to support his claim.  He further states his post-
service occupation was with the United States Forest Service, 
but it is unclear to the Board whether he was exposed to 
noise in that position.

Further examination of the veteran's in-service duties is 
warranted.  While the veteran's service separation form lists 
his occupational specialty as stock clerk, he notes other 
duties which he contends exposed him to significant amounts 
of noise.  The Board finds that a review of the veteran's 
service personnel records is necessary to determine whether 
his current symptoms of hearing loss and tinnitus are service 
related.  As those records have not yet been associated with 
the claims file, they should be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
not yet been afforded a VA examination with respect to his 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Because there is no medical 
evidence in the claims file relating to the veteran's hearing 
loss and tinnitus, it remains unclear to the Board whether 
the veteran's current symptoms are related to his period of 
active service, or rather are the result of some other cause.  
Accordingly, the Board finds that a remand for an examination 
is necessary in order to fairly assess the merits of the 
veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the veteran's service personnel 
records.

2.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The rationale 
for all opinion s should be provided.  The 
examiner should provide opinions as to the 
following questions:

a.  Is a diagnosis of hearing loss 
warranted?  If so, what type of hearing 
loss is shown?  Please provide auditory 
thresholds and speech recognition 
scores.

b.  If the veteran is diagnosed with 
hearing loss, is it at least as likely 
as not (50 percent probability or 
greater) that the current hearing loss 
is causally related to his period of 
active service, including exposure to 
noise during service?  The examiner 
should take into consideration the 
veteran's in-service duties, and any 
post-service noise exposure.

    c.  Is a diagnosis of tinnitus 
warranted?

d.  If the veteran is diagnosed with 
tinnitus, is it at least as likely as 
not (50 percent probability or greater) 
that the current tinnitus is causally 
related to his period of active 
service, including exposure to noise in 
service?  The examiner should take into 
consideration the veteran's in-service 
duties, and any post-service noise 
exposure.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

